Citation Nr: 0515266	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  95-28 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) benefits on behalf of his children.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1969 and from December 1971 to December 1975.

The appellant is the former spouse of the veteran and the 
mother of the veteran's children, A. and J.  This appeal 
arises from an August 1995 special apportionment decision of 
the Atlanta, Georgia, Regional Office (RO) that denied the 
appellant's claim for an apportionment of the veteran's VA 
benefits.  In August 1998, the Board of Veterans' Appeals 
(Board) remanded this case for additional development.  The 
additional development was completed and the case returned to 
the Board.  


REMAND

In February 2001, the Board granted the appellant's claim for 
an apportionment of the veteran's VA benefits on behalf of 
his children subject to a determination on remand as to the 
appropriate level of the apportionment.  The Board directed 
the RO to ascertain the eligibility of the children for 
apportionment and the period of their eligibility, if any.  
Additional development was conducted and it was noted in a 
February 2001 letter to A., the elder child of the veteran, 
that she had attained her 18th birthday before the request 
for apportionment was submitted.  Therefore, the decision to 
deny apportionment was upheld.  

Evidence showed that the other child of the veteran, J., was 
not yet 18 in February 1995 at the time the claim for 
apportionment had been received.  In a February 2001 letter, 
the RO requested additional information regarding the 
dependency status of J. from February 1995 to the present to 
establish the appropriate level of entitlement.  No response 
was received to either of the February 2001 letters to the 
veteran's children, which were sent care of the appellant at 
her address of record in Richlands, North Carolina.  

In February 2001, a letter was received at the Board from the 
appellant, most likely in response to the Board's remand.  In 
that letter, the appellant indicated a different address in 
Jacksonville, North Carolina.  Subsequent correspondence to 
the appellant continued to be sent to the appellant at her 
old address.  Not surprisingly, she failed to respond and the 
case was returned to the Board with the notation from the RO 
that the appellant had failed to submit the requested 
evidence within the prescribed period and the case was being 
returned for appellate consideration on the basis of the 
evidence of record.

Additionally, the RO only partially complied with the 
instructions as noted in the Board's February 2001 decision 
and remand.  Specifically. the RO did not make a 
determination of the amount of the apportionment.  Since a 
remand by the Board confers on the appellant, as a matter of 
law, the right to VA compliance with the terms of the remand 
order, another remand is in order.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should copy all correspondence 
sent to the appellant and the veteran's 
children, in care of the appellant, 
following the Board's February 2001 
remand.  The letters should be updated as 
necessary to reflect any changes in the 
law or procedure.  All correspondence 
should be sent to the appellant at her 
most recent address of record in 
Jacksonville, North Carolina, as noted in 
her February 2001 letter.  

2.  The RO must award an appropriate 
apportionment on behalf of the veteran's 
children in compliance with the Board's 
prior February 2001 decision awarding 
entitlement to apportionment.  If no 
award is appropriate, the RO should make 
such a determination.

3.  A Supplemental Statement of the Case 
(SSOC) should be prepared.  Thereafter, 
the claims file should be returned to the 
Board in accordance with applicable 
procedure. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




